Opinion issued September 8, 2006











     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00012-CV 




IN RE TERESA BUDZYN, Relator




Original Proceeding on Petition for Writ of Mandamus




OPINION ON MOTION FOR REHEARING
            Relator Teresa Budzyn seeks mandamus relief from the trial court’s November
3, 2005 order disqualifying her counsel, Kimberly Soard, for breach of confidentiality
and conflict of interest.  We denied Budzyn’s petition for writ of mandamus on May
25, 2006.
  Budzyn has filed a motion for rehearing. 
          We deny the motion for rehearing. See Tex. R. App. P. 52.8.
PER CURIAM

Panel consists of Justices Nuchia, Keyes, and Hanks.
Justice Keyes concurring in the denial of rehearing.